 BOSTITCH, DIV. OF TEXTRON, INC.Bostitch,Division of Textron,Inc.andMiscellaneousWarehousemen,Drivers and Helpers Local 986,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 21-RC-13422April 16, 1974DECISION ON REVIEW ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn January 29, 1974, the Regional Director forRegion 21 issued his Supplemental Decision andOrderDirectingHearing in the above-entitledproceeding in which he ordered a hearing to resolvethe issues raised in the Petitioner's objection to theelection.'Thereafter, pursuant to National LaborRelations Board Rules and Regulations, the Employ-erfileda request for review of the RegionalDirector's Supplemental Decision, contending thatthe objection should have been dismissed without ahearing.By telegraphic order dated February 22, 1974, theNational Labor Relations Board granted the requestfor review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including theRegionalDirector'sSupplementalDecision and the Employer's request for review andmakes the following findings:The Petitioner's objection alleges that just prior tothe cutoff date for eligibility, the Employer hired anemployee in the unit found appropriate herein, onthe express condition that he cast his ballot in theelection against the Petitioner. The Regional Direc-tor found that Emil Depillo, manager of theshipping, repair, and service department, hired a newIThe tally ofballots for the election showed that of approximately 14eligible voters 14 cast valid ballots,of which 7 were for, and 7 against, thePetitionerThere were two challenged ballots and no void ballots. The83employee,Manuel Oliveros, approximately 50 daysbefore the election.The Petitioner presented several witnesses whoalleged that Oliveros told them on more than oneoccasion that he had been hired by Depillo with theunderstanding that he would vote against the Unionin the upcoming election. Oliveros denied that he hadtold anyone that he was hired on such a condition orthat he discussed the Union with Depillo. Likewise,Depillo denied ever talking to Oliveros about theUnion or making Oliveros' employment conditionalupon an antiunion vote. On the basis of theforegoing, the Regional Director concluded that ahearing was necessary to resolve the issue raised bythe objection. We disagree.As urged by the Employer, we find that thePetitioner's objection is not supported by sufficientprobative evidence to warrant a hearing. While thereis a conflict in the testimony as to what Oliveros toldhis fellow employees, the resolution of such conflictin favor of Petitioner's witnesses would afford aninsufficient basis to establish that in fact Oliveroswas hired by Depillo on the condition that he voteagainst the Union. Moreover, as Depillo has deniedthat he discussed the Union in hiring Oliveros, thereisno probative affirmative evidence to support theobjection.Accordingly, the objection is herebyoverruled.As the tally of ballots shows that a majority of thevalidvotes have not been cast in favor of thePetitioner, we shall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt ishereby certified that a majority of the validvotes have not been cast for Miscellaneous Ware-housemen, Drivers & Helpers Local 986,Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, and that said labororganization is not the exclusive representative of allthe employees, in the unit herein involved, within themeaning of Section 9(a) of the National LaborRelations Act, as amended.Regional Director sustained the challenges to the two ballots and no requestfor review was filed with respect thereto.210 NLRB No. 20